Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an email communication with Nilesh Amin on 2/13/2022 and phone discussion of 2/24/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 	
Replace the specified dependent claims 16-20, in the current claim set, which updates the dependency of claims of 16-20.

16.	(Currently Amended) The computer program product of claim [[8]] 15, wherein the program instructions are further executable to cause the processing component to 
add the target vertex at the first machine; and
generate the target vertex identifier (VIDT) associated with the target vertex.

17.	(Currently Amended) The computer program product of claim 15[[6]], wherein the processing component generates a respective tuple for the outgoing edge and the incoming edge for a source vertex of the source vertices further comprising:
add an incoming edge tuple {VIDT, a VIDS of the source vertex, a label (LID), an EID 

18.	(Currently Amended) The computer program product of claim 17[[16]] wherein the EID comprises {ShardID, MAXEID}, wherein ShardID is a shard identifier of the source shard, and MAXEID is a number.

19.	(Currently Amended) The computer program product of claim 15[[16]],  wherein the program instructions are further executable by the processing component to cause the processing component to perform a maximum of three communication steps per added edge to the distributed graph database. 

20.	(Currently Amended) The computer program product of claim 15[[16]], wherein the program instructions are further executable by the processing component to cause the processing component to perform a maximum of four communication steps per added edge to the distributed graph database, and the processing component further sends a confirmation to a client initiating a request of the plurality of requests to add the source vertices.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In response provided by applicant in view of rejections set fourth, applicant arguments provided in response 11/30/2021, with detailed amendment and corresponding pages 8-17, against the prior art and responding to 112 issued raised the examiner is persuaded by the arguments in view of the amendments and 

The claimed embodiment is disclosed in applicant’s specification at 0070, of 2019/0294643.
The prior art of record, fails to teach, disclose or suggest the combination as claimed, regarding “generating, by a first machine of a plurality of machines associated with a distributed graph database, a quantity of queue pairs on the first machine associated with a target vertex proportional to a quantity of source shards at one or more second machines of the of the plurality of machines for which there are a plurality of requests to add source vertices to the source shards at the one or more second machines, wherein each queue pair comprises an outgoing edge queue and an incoming edge queue; ... generating, by the first machine, respective bulk requests for the source shards to generate the source vertices, wherein the respective bulk requests comprise a target vertex identifier (VIDT) associated with the target vertex, and processing, by the first machine, respective responses to the bulk requests from the source shards, the outgoing edge requests, and the incoming edge requests to generate respective tuples for respective outgoing edges and respective incoming edges for the source vertices, wherein the respective responses comprise respective source vertex identifiers (VIDS) associated with the source vertices and respective edge identifier (EID) ranges for source outgoing edge identifiers of the source vertices” as recited in independent claim 1, and similarly claims 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"



If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162